Title: To James Madison from Richard Forrest, 17 April 1815
From: Forrest, Richard
To: Madison, James


                    
                        
                            Dear Sir,
                            City of Washington April 17. 1815
                        
                        I have just heard, that an appointment is about to be made of an Officer to Command the Revenue Cutter for the Chesapeake Bay; and having understood, that Captain Middleton, of the Flotilla, is desirous of obtaining it, May I beg leave to recommend him to your consideration, as an excellent man for that purpose?
                        Mrs. Forrest and myself, were some time since, rendered quite unhappy, at hearing that Mrs. Madison was ill, but have since heard, with great pleasure, that she had entirely recovered.
                        Mrs. Forrest’s cough still sticks by her, but as the weather becomes more moderate, it is less troublesome.
                        Be please to offer our best respects to Mrs. Madison, and also to accept them yourself. I remain with the highest esteem &c Your most obt. servt.
                        
                            Richd. Forrest.
                        
                    
                    
                        I was yesterday at Alexandria
                        Shad.   3 dollars ¶. hundred
                        Herrings   2 dollars ¶. Thousand.
                        Salt from 90 Cts. to a dollar ¶. Bushl.
                    
                